                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Spirit Lake Tribe, on its own behalf and         )
on behalf of its members, Dion Jackson,          )
Kara Longie, Kim Twinn, Terry Yellow Fat,        )
Leslie Peltier, Clark Peltier,                   )    ORDER ADOPTING STIPULATION
                                                 )
               Plaintiffs,                       )
                                                 )
       vs.                                       )
                                                 )
Alvin Jaeger, in his official capacity as        )
Secretary of State,                              )    Case No. 1:18-cv-222
                                                 )
               Defendants.                       )

       On January 24, 2019, the parties filed a “Stipulation Extending Plaintiffs’ Time to File a

Response to Defendant’s Motion to Dismiss, Providing Defendant’s Consent to File and Amended

Complaint, and Extending Defendant’s Time to File a Responsive Pleading.” The court ADOPTS

the parties’ stipulation (Doc. No. 40) and ORDERS:

       1.      Plaintiffs shall have until February 28, 2019, to file a response to defendant’s motion

               to dismiss or to file an amended complaint.

       2.      Should plaintiffs file an amended complaint on or before February 28, 2019,

               defendant shall have until May 1, 2019, to file a responsive pleading. If plaintiffs

               filed an amended complaint, the court shall be separate order deem defendant’s

               pending motion to dismiss moot.

       Dated this 25th day of January, 2019.

                                                      /s/ Charles S. Miller, Jr.
                                                      Charles S. Miller, Jr., Magistrate Judge
                                                      United States District Court
